Citation Nr: 1533703	
Decision Date: 08/07/15    Archive Date: 08/20/15

DOCKET NO.  12-00 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for neuropathy of the bilateral lower extremities. 

2. Entitlement to service connection for a back condition.

3. Entitlement to service connection for gout. 

4. Entitlement to service connection for a left eye condition.

5. Entitlement to service connection for diabetes mellitus.

6. Entitlement to service connection for hypertension.

7. Entitlement to service connection for shortness of breath with swelling leg (also claimed as dyspnea with minimal exertion). 

8. Entitlement to service connection for anemia.

9. Entitlement to service connection for bilateral calf pain. 

10. Entitlement to service connection for dyslipidemia.    


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1968 to June 1970. 

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Offices in Atlanta, Georgia and Togus, Maine in July 2009, September 2013, and December 2014.  

The Board notes that the Veteran is rated as permanently and totally disabled for non-service connected pension purposes.  In response to the December 2014 rating decision, which denied service connection for diabetes mellitus, hypertension, shortness of breath with swelling leg, anemia, bilateral calf pain, and dyslipidemia, the Veteran expressed disagreement with evaluations of these conditions.  However, as there is no claim for an increased rating that has been decided by the Agency of Original Jurisdiction (AOJ), the Board notes that no appeal for an increased rating has been initiated for these issues.  

In February 2015, the Veteran testified at a video conference hearing held before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.  

The Board notes that the Veteran submitted a VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative) indicating that he wished to appoint Disabled American Veterans (DAV) as his representative in September 2012; however, this appointment was invalid as it was not signed by a representative from DAV.  The Veteran submitted a second unsigned VA Form 21-22 appointing DAV in December 2014.  The Veteran was deemed by VA to be unrepresented at this time and did not have representation during his February 2015 Board hearing.  A clarification letter was sent to the Veteran regarding his representation in May 2015.  Subsequently, the Veteran has submitted a valid VA Form 21-22 appointing the American Legion as his representative.  Accordingly, the Board recognizes the American Legion as the Veteran's representative in the current appeal. 

The issue of entitlement to compensation under 38 U.S.C. 1151 for a left eye condition has been raised by the record in an August 15, 2014 statement, but the issue has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

A review of the record reflects that further development is necessary with regard to the Veteran's claims prior to adjudication by the Board.  

The only claim that has been currently perfected and is before the Board at this time is the Veteran's claim for service connection for neuropathy of the bilateral lower extremities.  Unfortunately, the record indicates that this claim may be secondary to either a back disability or his diabetes mellitus.  Specifically, the August 2013 VA examiner opined that the Veteran's "bilateral lower extremity paresthesias and associated pain with swelling is more likely secondary to known hypertension with diabetes and resultant peripheral ischemia."  During the Veteran's Board hearing, he stated that his physician indicated that his bilateral lower extremity condition could be due to his back condition or directly due to his paratrooper jumps during his active service.  

The Board notes that the Veteran has been denied service connection for both a back condition and diabetes mellitus in rating decisions issued in September 2013 and December 2014, respectively.  The Veteran submitted notice of disagreements with these decisions, along with several other service connection claims.  He has yet to be furnished a Statement of the Case (SOC) regarding these issues.  Under these circumstances, the Board is obliged to remand these issues to the RO for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

The Board finds that the Veteran's claim for service connection for neuropathy of the bilateral lower extremities is inextricably intertwined with the issues being remanded and adjudication of this issue must be deferred.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Further, the Board notes that there are outstanding federal records that VA has not attempted to obtain, which may be relevant.  The Veteran's claims file indicates that the Veteran has been receiving benefits from the Social Security Administration (SSA) since April 2012.  While SSA records are not controlling for VA determinations, they may be "pertinent" to VA claims.  Hence, when VA is put on notice of the existence of SSA records, as here, it must seek to obtain those records before proceeding with the appeal.  Thus, the Board finds that the AOJ must obtain and associate with the claims file copies of any SSA disability determinations and all medical records underlying any such determinations, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.

Accordingly, the case is REMANDED for the following action:

1. First, the AOJ should request updated treatment records from VA facilities in Gainesville and Lake City and associate them with the claims file.  The AOJ should then obtain and associate with the claims file any records identified by the Veteran or his representative that are not already associated with the claims file.

2. Then, obtain from the Social Security Administration regarding any application for disability benefits to include: all determinations of disability benefits and any underlying records used in reaching the determination.  The records should be associated with the claims folder.  All efforts to obtain Social Security records should be fully documented, and a negative response must be provided if records are not available.

3. The AOJ must issue a statement of the case that addresses the issues of entitlement to service connection for the following conditions: a low back condition, gout, a left eye condition, diabetes mellitus, hypertension, shortness of breath with swelling leg, anemia, bilateral calf pain, and dyslipidemia.  The Veteran should be informed that, in order to perfect an appeal of any of these issues to the Board, he must file a timely and adequate substantive appeal following the issuance of the statement of the case. 
 
4. After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
H. SEESEL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




